05/24/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0044


                                      DA 22-0044
                                   _________________

 IN RE THE MARRIAGE OF:

 KALYN MARIE BRIGGS,

              Petitioner and Appellee,
                                                                     ORDER
       and

 EDWARD LaMONT BRIGGS, SR.,

              Respondent and Appellant.
                                _________________

       The record was filed for purposes of this appeal on March 14, 2022. Nothing further
was filed and on April 21, 2022, this Court ordered Appellant prepare, file, and serve the
opening brief no later than May 23, 2022, and that failure to do so would result in dismissal
of this appeal. However, it has come to the Court’s attention that the Clerk of this Court
failed to serve this Court’s April 21, 2022 Order upon Respondent and Appellant Edward
LaMont Briggs, Sr. Since Appellant was thus unaware of our Order, in the interest of
justice we will provide Appellant with additional time to file his opening brief.
       IT IS THEREFORE ORDERED that Appellant shall prepare, file, and serve the
opening brief on appeal no later than June 23, 2022. Failure to file the brief within that
time will result in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to Edward LaMont Briggs, Sr.,
personally, and to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     May 24 2022